             Case 18-82495                   Doc          Filed 12/01/20                Entered 12/01/20 13:00:41                           Desc Main
                                                              Document                  Page 1 of 8

Fill in this information to identify the case:

Debtor 1
                           Sonya G Belmonte

Debtor 2
(Spouse, if filing)        Eric Belmonte

United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              18-82495



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                    12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           U.S. Bank Trust National Association, as Trustee of                       Court claim no. (if known):           18-2
                                 BKPL Series I Trust

     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       6021                                             Must be at least 21 days after           01/01/2021
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                            $2,035.93
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $527.09                                        New escrow payment:        $555.51


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                   %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                              page 1
            Case 18-82495                 Doc       Filed 12/01/20                 Entered 12/01/20 13:00:41                 Desc Main
                                                        Document                   Page 2 of 8



Debtor 1            Sonya G Belmonte                                                          Case number (if known)   18-82495
                    First Name    Middle Name             Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Brenda Likavec                                                                           Date        12/1/2020
    Signature



Print                  Brenda Likavec                                                                Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-One@il.cslegal.com

                                                                                                                                         File #14-19-04969




Official Form 410S1                                                Notice of Mortgage Payment Change                                       page 2
    Case 18-82495           Doc       Filed 12/01/20   Entered 12/01/20 13:00:41   Desc Main
                                          Document     Page 3 of 8

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
December 1, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on December 1, 2020.

Lydia Meyer - 13 Trustee, Chapter 13 Trustee, P.o. Box 14127, Rockford, IL 61105-4127 by
electronic notice through ECF
Sonya G Belmonte , Eric Belmonte , Debtor(s), 10408 E Kuehl Ct, Rochelle, IL 61068
Joseph M. D'Onofrio, Attorney for Debtor(s), 55 E Monroe St Suite #3400, Chicago, IL 60603 by
electronic notice through ECF
Office of U.S. Trustee, 780 Regent St., Suite 304, Madison, WI 53715 by electronic notice through
ECF




                                                         /s/ Brenda Likavec


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-19-04969

NOTE: This law firm is a debt collector.
Acct=7602336021|Cl=1021|PgLen=14|Plex=D|Perf=N|SerType=036|MailID=901142201|SerialNum=682199      |Prod=2013|Xenos=019V|Zip5=61068|Zip4=9752|DPB=088|

                          Case 18-82495                 Doc
??::#7602336021;00000000000;2012;11/10/2020;;Escrow;;#::??        Filed 12/01/20            Entered 12/01/20ESCROW
                                                                                                 ANTICIPATED  13:00:41  Desc
                                                                                                                   ACCOUNT     Main
                                                                                                                           DISBURSEMENTS
                            Rushmore Loan Management Services                                    COUNTY TAX                     $5,157.08
                            P.O. Box 55004                            Document              Page HAZARD
                                                                                                  4 of 8 INS                    $1,509.00
                            Irvine, CA 92619



          ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
          AND CHANGE OF PAYMENT NOTICE PREPARED FOR:
                                                                                                                   PERSONAL INFORMATION REDACTED

               Loan Number:
               Analysis Date: 11/10/2020

                                                                                                     NEW MONTHLY PAYMENT IS AS FOLLOWS:
                                                                                                     Principal and Interest                          $1,480.42
                                                                                                     Required Escrow Payment                           $555.51
                    ERIC M BELMONTE                                                                                                                       $.00
                                                                                                     Shortage/Surplus Spread
                    SONYA G BELMONTE                                                                                                                      $.00
                                                                                                     Optional Program Payment
                    10408 E KUEHL CT                                                                                                                      $.00
                                                                                                     Buydown or Assistance Payments
                    ROCHELLE IL   61068-9752                                                                                                              $.00
                                                                                                     Other
                                                                                                      TOTAL MONTHLY PAYMENT                         $2,035.93
                                                                                                      NEW PAYMENT EFFECTIVE DATE:                  01/01/2021



          FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN DISCHARGED IN
          BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS NOT AN ATTEMPT TO COLLECT A DEBT.
          PLEASE NOTE THAT EVEN IF YOUR DEBT HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO
          LONGER PERSONALLY LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,
          PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.

          Rushmore Loan Management Services has completed an analysis of the escrow account. We have adjusted the mortgage payment to reflect changes
          in the real estate taxes and/or property insurance. The escrow items to be disbursed from the account are itemized above. If you have questions
          regarding this analysis, please write to our Customer Service Department at Rushmore Loan Management Services, P.O. Box 55004, Irvine, CA
          92619, or call toll-free 1-888-504-6700.
          In the event you utilize a third party to remit your payments, please inform them of the effective date of any change in your payment.

                                             ANNUAL ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR
          This is an estimate of activity in the escrow account during the coming year based on payments anticipated to be made from the account.
                               PAYMENTS TO                                        PAYMENTS FROM                                         ESCROW ACCOUNT
                             ESCROW ACCOUNT                                       ESCROW ACCOUNT                                             BALANCE
                                                        MIP/PMI        TAXES           FLOOD           HAZ. INS.         SPECIAL     PROJECTED     REQUIRED
              MONTH
              STARTING BALANCE                                                                                                       $1827.17            $713.00
              JAN   21                $555.51                                                                                        $2382.68           $1268.51
              FEB   21                $555.51                                                                                        $2938.19           $1824.02
              MAR   21                $555.51                                                                                        $3493.70           $2379.53
              APR   21                $555.51                                                                                        $4049.21           $2935.04
              MAY   21                $555.51                      $2578.54                                                          $2026.18            $912.01
              JUN   21                $555.51                                                                                        $2581.69           $1467.52
              JUL   21                $555.51                                                                                        $3137.20           $2023.03
              AUG   21                $555.51                      $2578.54                                                          $1114.17              $0.00 *
              SEP   21                $555.51                                                                                        $1669.68            $555.51
              OCT   21                $555.51                                                                                        $2225.19           $1111.02
              NOV   21                $555.51                                                                                        $2780.70           $1666.53
              DEC   21                $555.51                                                       $1509.00                         $1827.21            $713.04

            *Indicates a projected low         point   of    $1,114.17    . Under the mortgage contract,    state or federal law, the lowest             monthly
            balance should not exceed                   $.00. The difference   between  the projected    low point and the amount required               is  $1,114.17   .
            This is the surplus.




                     Please keep this statement for comparison with the actual activity in your account at the end of the next escrow accounting computation year.


                 IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN THAT YOU
                 ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS WAS CALCULATED
                 BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT ACCORDING TO THE TERMS OF THE
                 NOTE AND MORTGAGE/DEED OF TRUST. IF THE ACCOUNT IS BEHIND, IN DEFAULT, OR IN
                 BANKRUPTCY, THIS ANALYSIS MAY NOT REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE
                 TERMS OF A BANKRUPTCY PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND
                 THE SURPLUS IS $50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS,
                 PROVIDED THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
                 TRUST.




           LOAN     NUMBER:                                                                                         SURPLUS     AMOUNT:            $1,114.17

           NAME:    ERIC M BELMONTE


           IF THERE ARE ENOUGH FUNDS IN THE ACCOUNT TO DISBURSE THE PROJECTED                                       OVERAGE        AND THE ACCOUNT
           IS CURRENT, THEN THE REFUND WILL BE MAILED TO YOU WITHIN 30 DAYS.
            Case 18-82495             Doc       Filed 12/01/20              Entered 12/01/20 13:00:41 Desc Main
Loan Number:
                                                    Document                Page 5 ofName:
                                                                                      8 ERIC M BELMONTE
                  ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT                    - ACCOUNT HISTORY
This is a statement of actual activity in the escrow      account from 11/2020      through 12/2020.     Last year's projections    are
next to the actual activity. The most recent mortgage payment was          $2,007.51    of which       $527.09   went to the escrow
account and the remainder of      $1,480.42       went towards  the mortgage loan.    An asterisk (*) indicates a difference     between
a projected   disbursement   and actual activity.
            PAYMENTS TO ESCROW ACCOUNT            PAYMENTS FROM ESCROW ACCOUNT                                  ESCROW BALANCE COMPARISON
                 PROJECTED        ACTUAL                PROJECTED            ACTUAL            DESCRIPTION         PROJECTED             ACTUAL
MONTH
STARTING BAL.                                                                                                      $1085.78             $1227.81
 NOV 20          $542.93       $1581.27*                                 $1509.00*              HAZARD INS.        $1628.71             $1300.08
 DEC 20          $542.93        $527.09*               $1358.00                  *              HAZARD INS.         $813.64             $1827.17

Last year, we anticipated that payments     from the escrow       account would be made during this period totaling          $6,515.08.
The lowest   monthly balance should not     have exceeded            $.00, the lowest amount required by the mortgage        contract,  state
or federal law.

OVER THIS PERIOD, AN ADDITIONAL                 $.00   WAS     DEPOSITED INTO THE ESCROW          ACCOUNT    FOR INTEREST ON ESCROW.

The actual lowest   monthly    balance was greater than               $.00. The items with an asterisk on the account   history   may
explain this, if you would    like a further explanation,    please    call our toll-free number:  1-888-504-6700.
Case 18-82495   Doc   Filed 12/01/20   Entered 12/01/20 13:00:41   Desc Main
                          Document     Page 6 of 8
Case 18-82495   Doc   Filed 12/01/20   Entered 12/01/20 13:00:41   Desc Main
                          Document     Page 7 of 8
   Case 18-82495     Doc       Filed 12/01/20   Entered 12/01/20 13:00:41   Desc Main
                                   Document     Page 8 of 8


                P.O. Box 55004                       ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                Suite 100
                Irvine, CA 92619

                www.rushmorelm.com




FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
$50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
TRUST.

*If there is an amount listed in the “Actual” column under Payments To Escrow Account on
Page 2 above, then this is the assumption that was made and indicates the amount that
would have been paid into escrow for a contractually current loan. This number does not
represent payments that were actually made by you. As discussed above, these escrow
calculations are calculated based on an assumption that the account would be current
according to the terms of the note and mortgage/deed of trust.
